
	

113 HR 4801 : To require the Secretary of Energy to prepare a report on the impact of thermal insulation on both energy and water use for potable hot water.
U.S. House of Representatives
2014-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 4801
		IN THE SENATE OF THE UNITED STATES
		June 24, 2014Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To require the Secretary of Energy to prepare a report on the impact of thermal insulation on both
			 energy and water use for potable hot water.
	
	
		1.Report on energy and water savings potential from thermal insulation
			(a)ReportNot later than 1 year after the date of enactment of this Act, the Secretary of Energy, in
			 consultation with appropriate Federal agencies and relevant stakeholders,
			 shall submit to the Committee on Energy and Natural Resources of the
			 Senate and the Committee on Energy and Commerce of the House of
			 Representatives a report on the impact of thermal insulation on both
			 energy and water use systems for potable hot and chilled water in Federal
			 buildings, and the return on investment of installing such insulation.
			(b)ContentsThe report shall include—
				(1)an analysis based on the cost of municipal or regional water for delivered water and the avoided
			 cost of new water; and
				(2)a summary of energy and water savings, including short term and long term (20 years) projections of
			 such savings.
				
	Passed the House of Representatives June 23, 2014.Karen L. Haas,Clerk
